TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00514-CR



                                     Eugene Hodge, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 3020465, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Eugene Hodge seeks to appeal from a judgment of conviction for murder. The trial

court has certified that Hodge waived the right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 23, 2004

Do Not Publish